Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-10, drawn to a synthetic Tungara frog foam, classified in and A01N 63/10 and A01N 63/50. 
Claim 11, drawn to a pulmonary drug delivery composition comprising the synthetic Tungara frog foam, classified in A61K 9/12.
Claim 12, drawn to a fracking foam comprising the synthetic Tungara frog foam composition, classified in A01N 25/16.
Claims 13-15, drawn to a pesticide/insecticide comprising the synthetic Tungara frog foam composition, classified in A01N 25/00.
Claims 16-17, drawn to an antibacterial comprising the synthetic Tungara frog foam composition, classified in C12N 15/70.  
Claim 18, drawn to an antimicrobial comprising the synthetic Tungara frog foam composition, a gas and an aqueous carrier, classified in A61K 9/12, C12N 15/70.  
Claims 19-20, drawn to a foam composition for food storage and transport comprising the synthetic Tungara frog foam composition, classified in A01N 25/30.
Claim 21, drawn to A method for storing and transporting fresh food, the method comprising a step wherein a synthetic foam composition according to  classified in A23B/00
The inventions are independent or distinct, each from the other because:
Inventions I-VII are directed to related product inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. For instance, Inventions I and II are related compositions.  However, the foam composition required by Invention II does not necessarily require the foam of Invention I wherein the frog foam is 85 angstroms thick.  This applies to the relationship between Invention I and individually, Inventions III-VII.  Regarding Inventions II-VII, each of these inventions require a composition comprising synthetic Tungara frog foam but not each other, and can have materially different design, mode of operation, function, or effect. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using Invention I may be used in a different method outside of Invention VIII, i.e. not for storing and transport of fresh food. For instance, the product may be used as pesticide or in a drug delivery composition, as evidenced by Inventions II and IV. Similarly, Inventions II-VII and VIII are different products comprising synthetic frog foam, and does not require Invention VIII as process of use and vice versa.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search, searching different classes/subclasses, employing different search queries.  Further, the prior art applicable to one invention would not likely be applicable to another invention.  


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Species Election
This application contains claims directed to patentably distinct species and Applicant is required to make the following species election:
Election of the identity of the sugar backbone OR the 4 tetrasaccharides, a heptasaccharide and a nonasasscharide as recited in Claim 3. 
Note: Applicant MUST provide one or more of the following: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural depiction of the elected compound; (iv) the identity of each and every substituent contained therein the elected compound; and MUST provide the claims readable upon the elected compound. Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
The species of compounds are independent or distinct because the compounds are disparate in structure, function and/or chemical properties such that a comprehensive search for one such compound would not necessarily result in a comprehensive search for any one or more other claimed compounds within the same structural genus because of the unique chemical structure and features thereof. As such, search and examination circumscribing all of the claimed species would be unduly burdensome. 
Also, the species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: the species or groupings of patentably 
Upon the election of a single disclosed species (e.g. Example, page number and structural depiction), a scope of the elected invention that has been examined, inclusive of the elected species, will be identified by the Examiner for examination. Alternatively, if the search of the elected group becomes arduous, the elected group may be examined according to MPEP 803.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Advisory of Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.Y.S./Examiner, Art Unit 1616 


/Mina Haghighatian/Primary Examiner, Art Unit 1616